EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Billings on May 20th, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 6, 
Line 3, “arranged on” has been changed to -- arranged circumferentially on --.
Line 4, “arranged on” has been changed to -- arranged circumferentially on --.
In claim 9, 
Line 4, “arranged on” has been changed to -- arranged circumferentially on --.
Line 5, “arranged on” has been changed to -- arranged circumferentially on --.
Reasons for Allowance
The Examiner’s amendment made above (with respect to the independent claims 6 and 9) makes it clear that one of ordinary skill in the art would construe the recited plurality of first blades and recited plurality of second blades to mean the entirety of the 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Sabbir Hasan/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745